Citation Nr: 0912867	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-39 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active naval service from April 1951 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Veteran initially requested a hearing before a member of 
the Board, but subsequently withdrew that request in 
correspondence dated in December 2006.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).  


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.  

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).  

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the Veteran was initially apprised of 
VA's duties to both notify and assist in correspondence dated 
in August 2005.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
and secured an audiological examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet. 

The Veteran served as a supply clerk aboard two different 
ships during his time in the Navy.  He contends that he was 
exposed to acoustic trauma associated with firing rockets 
during his ship's participation in the evacuation of the 
Tachen Islands in the Formosa Strait (now Taiwan Strait) for 
seven days in February 1955.  

The Veteran's STRs show no complaint or treatment related to 
either hearing loss or tinnitus.  The report of his 
separation examination is of record, and it shows a whispered 
voice examination that revealed normal hearing acuity of 
15/15.  Clinical examination of the ears and eardrums was 
normal.  There was no mention in the examination report of 
any complaint or finding related to either hearing loss or 
tinnitus.  

The earliest evidence of record documenting a complaint of 
either hearing loss or tinnitus is a February 2007 report of 
private audiological examination.  The February 2007 
audiological evaluation reported that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
60
65
LEFT
35
40
40
55
75

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The examiner reported that the Veteran 
had mild sloping to severe sensorineural hearing loss and 
excellent word recognition.  The examiner did not express an 
on opinion as to the source of the Veteran's hearing loss.    

The Veteran underwent a VA audiological evaluation in 
February 2009.  The Veteran reported to the audiologist that 
he had worked in supply in service, but that he also shot 
rockets.  There was no history of occupational noise 
exposure, but the Veteran had recreational noise exposure 
from hunting and from using power tools.  The Veteran 
reported a current complaint of bilateral tinnitus, which he 
averred he had noticed at the time of his discharge, but 
acknowledged that he had not mentioned this at the time of 
his discharge examination.  

The February 2009 audiological evaluation revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
40
55
LEFT
15
25
35
45
70

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 88 percent in the left ear.  The 
examiner assessed that these results showed that the Veteran 
has mild sensorineural hearing loss in the right ear, and 
mild to moderate sensorineural hearing loss in the left ear.  

Because the Veteran's hearing was not examined via pure-tone 
thresholds testing at the time of his discharge from service, 
the examiner could not say with certainty that his hearing 
loss and tinnitus were not caused by noise exposure in 
service.  However, the examiner opined that it is less than 
likely as not that the Veteran's hearing loss and tinnitus 
were caused by or a result of acoustic trauma.  In support of 
this opinion the examiner acknowledged the Veteran's exposure 
to high risk noise from firing rockets, but found that other 
sources of high risk noise were not considered significant.  
In addition to the normal whispered voice examination on 
discharge, the examiner noted that the Veteran did not 
complain of either hearing loss or tinnitus to his examiner.  
The examiner opined that the Veteran's mild to moderate 
hearing loss found in 2009 is not considered an excessive 
hearing loss, given the fact that this hearing loss finding 
is more than 50 years after discharge.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

Here, the evidence shows that the Veteran has a current 
bilateral hearing loss disability, and subjective complaints 
of tinnitus.  There is also the Veteran's own report of some 
noise exposure from firing rockets sometime during the brief 
seven-day period in February 1955.  However, there is no 
medical evidence of a nexus between the current disability 
and the in-service noise exposure.  As noted, the February 
2009 VA audiologist found that it is less than likely as not 
that the Veteran's hearing loss or tinnitus is a result of 
acoustic trauma, impliedly including the Veteran's reported 
rocket firing, and provided a reasoned rationale for that 
opinion.  

Included in the examiner's reasoning was the Veteran's 
discharge examination report showing a whispered voice 
examination revealing normal hearing acuity of 15/15.  While 
audiometric testing is undoubtedly more precise than a 
whispered voice test, the whispered voice test is an 
alternative means of testing hearing.  See Smith v. 
Derwinski, 2 Vet. App. 137, 138, 140 (1992).  The examiner 
found, as does the Board, that, in addition to the normal 
whispered voice test results, it is significant that the 
Veteran made no mention of tinnitus or hearing difficulties 
at the time of his discharge examination.  

The Board also finds, as did the VA audiologist, that it is 
significant that more than five decades elapsed before a 
hearing loss disability and tinnitus were first reported.  In 
this regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years could be decisive.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (presumption of aggravation rebutted by 
long period (50 years) of absence of complaint).  

The Board acknowledges the veteran's contention that he has a 
current hearing loss disability and subjective complaints of 
tinnitus that he believes are related to acoustic trauma 
during a seven-day period in the Navy.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of these disabilities.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the veteran's own assertions as to the etiology 
of his hearing loss and tinnitus have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As noted, the February 
2009 examining audiologist found that it is less than likely 
as not that the Veteran's hearing loss and tinnitus were 
caused by acoustic trauma, including the Veteran's reported 
noise exposure in service.  Therefore, on the basis of the 
above analysis, and after consideration of all the evidence, 
the Board finds that the preponderance of the evidence is 
against these service connection claims.  


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


